Citation Nr: 1740374	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-37 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange and as secondary to service-connected disabilities.
 
2.  Entitlement to service connection for myelopathy, to include as due to exposure to Agent Orange.
 
3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to Agent Orange.
 
4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to exposure to Agent Orange.
 
5.  Entitlement to service connection for gastric polyps, to include due to service-connected irritable bowel syndrome.
 
 

REPRESENTATION
 
Appellant represented by:  New Jersey Department of Military and Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1968 to June 1970, including service in the Republic of Vietnam.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was remanded in April 2016 for further development.
 
In a May 2014 rating decision, the RO granted entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s)(1)  (West 2014), effective March 17, 2006, and in an October 2016 rating decision, the Veteran was granted an earlier effective date of February 20, 2001.  The Veteran has not submitted any disagreement with the effective date assigned or indicated that he was eligible for such special monthly compensation prior to this date.  Furthermore, in an August 2007 correspondence, the Veteran clearly stated that he was not seeking entitlement to special monthly compensation based on the need for aid and attendance or housebound status, nor has he ever alleged, at any time, that this type of special monthly compensation is warranted.  The Board therefore finds that this issue has been resolved in full, and there remains no allegation of error for appellate consideration.
 
The issue of entitlement to reimbursement for unauthorized medical services rendered in connection with October 2013 private medical treatment for his kidneys was raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
 
The issues of entitlement to service connection for hypertension, myelopathy, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that gastric polyps were incurred in or are related to the Veteran's active duty service, and gastric polyps were not caused or aggravated by a service-connected disability.
 
 
CONCLUSION OF LAW
 
Gastric polyps were not incurred or aggravated in service, and were not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
 
The Veteran contends that he has gastric polyps which were caused by long term use of the medication omeprazole.  In a June 2014 statement, the Veteran stated that after taking 20 milligrams of omeprazole two times a day for reflux disease and irritable bowel syndrome, this caused him to have multiple stomach polyps.
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see 38 C.F.R. § 3.310(b).
 
The Veteran's VA treatment records show a long history of gastrointestinal treatment, including a December 2011 diagnosis of multiple gastric polyps.  Biopsies of the polyps showed fundic gland-type changes, but no risk of malignancy.  Private treatment records show that in December 2011, the Veteran underwent an upper gastrointestinal endoscopy and was found to have a small hiatal hernia and multiple small, sessile polyps with no stigmata of recent bleeding.  It was recommended that he follow an antireflux regimen indefinitely and continue his current medications.
 
In a December 2014 VA examination, the VA examiner stated that the Veteran had a diagnosis of gastric polyps and that the Veteran contended that they were caused by medication taken for his irritable bowel syndrome.  The Veteran reported taking "bulking agents" for his irritable bowel syndrome, but could not recall the name.  The examiner indicated that the Veteran took Prilosec (omeprazole) for his gastric polyps.  He wrote that it was less likely than not that the Veteran's stomach polyps are proximately due to or the result of the medication taken for his service-connected irritable bowel syndrome.  As a rationale, the VA examiner stated that after review of the expert medical literature, there was no evidence with 50 percent or greater probability that the agents used for treating irritable bowel syndrome, including bulking agents, cause gastric polyps.
 
A June 2012 letter was submitted from Dr. A.S., which discussed the Veteran's long history of gastrointestinal conditions and treatment.  He wrote that the Veteran had very irregular bowel habits, and that the only thing that helped was the use of paregoric, which he used only on rare occasions.  The Veteran reported having pain and discomfort in his stomach, and that he took omeprazole twice daily without significant improvement.  The physician wrote that the Veteran was very concerned about his stomach polyps, and that while they were benign in nature, they may be stimulated by the use of his omeprazole.
 
A VA medical opinion was obtained in July 2016 from a physician.  The physician reviewed all available records and found that it was less likely than not that the Veteran's gastric polyps were proximately due to or the result of his service-connected condition.  He explained that the medical evidence showed that the Veteran's prescription for omeprazole was to treat his esophageal reflux, and that prescribing information for omeprazole indicated that it was for the treatment of esophageal reflux disease, duodenal ulcer, and gastric ulcer, but not for irritable bowel syndrome.  He stated that there was no evidence in the medical records that the Veteran's omeprazole was recommended for the treatment of his service-connected irritable bowel syndrome.
 
After reviewing all of the evidence of record, the Board finds that the preponderance of the most probative evidence is against finding that the Veteran has gastric polyps due to a service-connected disability.  The Veteran contends that the frequent use of omeprazole has caused his gastric polyps.  He argues that this is supported by a June 2012 letter from physician A.S., who wrote that the Veteran's stomach polyps could be stimulated by use of this medication.  There is no evidence, however, that the Veteran takes this medication for the treatment of a service-connected disability.  The Veteran is service-connected for irritable bowel syndrome, but this is not the disorder for which he was prescribed omeprazole.  His extensive medical records clearly show that this medication was prescribed for the treatment of stomach and esophagus discomfort, and not for irritable bowel syndrome, which affects an entirely different part of the gastrointestinal tract.  This was confirmed by the July 2016 VA medical opinion, which clearly stated that the Veteran did not take omeprazole for his service-connected irritable bowel syndrome, nor was irritable bowel syndrome a condition for which this medication is indicated.  This medical opinion was provided with adequate rationale, and the facts discussed by the examiner accurately reflect the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There are no contradictory opinions from any medical provider.
 
The medical evidence clearly shows that the Veteran takes omeprazole for gastric reflux disease, and he has not been service connected for this disorder.  Entitlement to service connection for gastroenteritis was denied in an October 1998 rating decision, and this issue is not currently on appeal.  The Veteran has not been granted service connection for any other disorder affecting the stomach or upper gastrointestinal tract.  Because this underlying disorder is not service-connected, a claim for service connection for gastric polyps on a secondary basis to gastric reflux disease must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 420 (1994).
 
While the Veteran may believe that he incurred gastric polyps because of medication relate to irritable bowel syndrome, his statements on the etiology of his condition is less probative than the findings of the VA examiner.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran's assertions are outweighed by the VA and private medical opinions and the large amount of medical treatment records indicating that omeprazole has been prescribed for a nonservice-connected disorder. 
 
There is also absolutely no evidence that gastric polyps began during the Veteran's service or are related to any event or injury incurred during active service, nor does the Veteran contend that such a relationship exists.  Service connection on a direct basis is therefore not warranted.
 
In sum, the evidence preponderates against finding entitlement to service connection for gastric polyps.  The preponderance of the competent and probative medical evidence shows that the Veteran has gastric polyps, but they are not related to service or to any service-connected disorder or medication prescribed for the treatment of a service-connected disorder.  The preponderance of the probative and competent evidence therefore weighs against the claim, and the claim must be denied.  
 
In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for gastric polyps is denied.
 
 
REMAND
 
In April 2015, the Board remanded the issues of entitlement to service connection for myelopathy, and for peripheral neuropathy of the upper and lower extremities.  The Board stated that the prior VA medical opinion failed to fully address the Veteran's assertion that these disorders were caused by exposure to Agent Orange, and the issues were remanded in order to obtain a new VA medical opinion.  The examiner was asked to discuss whether these disorders were related to service, to include due to Agent Orange exposure, as well as whether they were caused or aggravated by any service-connected disability.
 
A VA medical examination and opinion was obtained in November 2016.  The examiner found that the Veteran's myelopathy of unknown etiology was not caused or aggravated by service.  The only rationale provided was that there was "no general medical consensus or evidence based opinion to concur with the assertion that myelopathy condition was caused by, is due to or otherwise aggravated by service."  The examiner similarly found that peripheral neuropathy was not due to exposure to Agent Orange or caused or aggravated by a service-connected disability, again only offering the explanation that there was "no general medical consensus or evidence" of this etiology.  The Board finds this rationale to be inadequate to adjudicate the issues, and it did not address all of the Board's questions from the April 2015 remand.  These issues are therefore remanded in order to obtain a new and adequate VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).
 
The Board also remanded the issue of entitlement to service connection for hypertension, and requested that a VA examiner address whether it was at least as likely as not that the Veteran's hypertension was aggravated by his service-connected posttraumatic stress disorder.  A medical opinion was obtained in July 2016 which stated that the Veteran's benign hypertension was "essential" hypertension, and the examiner was "unaware of any scientifically based medical literature that would provide evidence that [posttraumatic stress disorder] would predispose an aggravation of secondary hypertension."  Unfortunately, this opinion does not answer the question asked.  The Board requires an answer which addresses not just whether posttraumatic stress disorder in general could "predispose" a person to secondary hypertension, but whether this Veteran's posttraumatic stress disorder has aggravated his hypertension.  An explanation which fully addresses this Veteran's symptoms and medical history must be provided.  The Board therefore remands this issue to obtain a new VA medical opinion.  Id.  

Additionally, the Veteran has now been granted entitlement to service connection for coronary artery disease, to include residuals of a myocardial infarction, and his VA treatment records show that he has undergone surgery to have a stent placed in his heart.  As the Veteran's records show a possible relationship between 

hypertension and his coronary artery disease, the question of whether coronary artery disease has caused or aggravates his hypertension should also be addressed.
 
Accordingly, the case is REMANDED for the following action:
 
1. Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, more recent relevant private medical records of treatment related to his claims.
 
2. Obtain all outstanding, pertinent VA treatment records since December 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
3. Then, schedule the Veteran for a VA examination to address the nature and etiology of his neuropathy and myelopathy.  The examiner must be provided access to all files in VBMS, and he/she must specify in the examination report that these files have been reviewed.  The examiner should then address the following:
 
(a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has: (i) peripheral neuropathy of the bilateral upper extremities; (ii) peripheral neuropathy of the bilateral lower extremities; and/or (iii) myelopathy, that are related to service, to include due to exposure to Agent Orange.  It is noted that the Veteran served in the Republic of Vietnam, and herbicide agent exposure may be presumed.
 
The examiner must address the September 2005 physician's letter which indicates that the Veteran's health conditions could be related to Agent Orange exposure.
 
(b) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has: (i) peripheral neuropathy of the bilateral upper extremities; (ii) peripheral neuropathy of the bilateral lower extremities; and/or (iii) myelopathy, that are caused or (ii) aggravated (worsened beyond the natural progression) by any service-connected disability.  The Veteran is currently service connected for posttraumatic stress disorder , coronary artery disease, headaches, irritable bowel syndrome, tinnitus, hearing loss, and erectile dysfunction.
 
The VA clinician  must provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.
 
4. Forward the claims file to a VA clinician of appropriate expertise to provide an opinion addressing the etiology of his hypertension.  The examiner must be provided access to all files in VBMS, and he/she must specify in the examination report that these files have been reviewed.
 
Is it as likely as not that the Veteran's hypertension is i) caused or (ii) aggravated (worsened beyond the natural progression) by either his service-connected posttraumatic stress disorder  and/or his service-connected coronary artery disease. 
 
The examiner must specifically address the Veteran's contentions that his posttraumatic stress disorder  has caused severely increased anxiety which aggravates his hypertension, and the February 2006 letter from the Veteran's treating physician which states that hypertension is an "aspect" of his posttraumatic stress disorder .  
 
If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.
 
The VA clinician is  to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).
 
6. Thereafter, readjudicate the issues.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


